Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/30/2021 has been entered.
Response to Arguments
Applicant’s arguments, see arguments, filed 03/30/2021, with respect to the rejection of claims 1 and 3-21 have been fully considered and are persuasive.  The rejection of claims 1 and 3-11 has been withdrawn. 
The following is an examiner’s statement of reasons for allowance: 
Allowable Subject Matter
Claims 1 and 3-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art fails to teach or suggest, alone or in combination:
A multilayer ceramic electronic component comprising: a ceramic body including a dielectric layer and first and second internal electrodes stacked to be alternately exposed to first and second outer surfaces with the dielectric layer interposed therebetween; and first and second external electrodes disposed on the first and second outer surfaces of the ceramic body to be connected to the first and second internal electrodes, respectively, wherein the ceramic body further includes a a thickness from an uppermost dummy electrode to a lowermost dummy electrode of at least one of the plurality of dummy electrode cells is greater than a length thereof, .
Specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of “a thickness from an uppermost dummy electrode to a lowermost dummy electrode of at least one of the plurality of dummy electrode cells is greater than a length thereof, ” in combination with the other claim limitations. 
Regarding independent claim 12, the prior art fails to teach or suggest, alone or in combination:
A multilayer ceramic electronic component comprising: a ceramic body including a dielectric layer and first and second internal electrodes stacked to be alternately exposed to first and second outer surfaces with the dielectric layer interposed therebetween; and first and second external electrodes disposed on the first and second outer surfaces of the ceramic body to be connected to the first and second internal electrodes, respectively, wherein the ceramic body further includes a protective layer disposed on at least one of upper and lower portions of the first and second internal electrodes, the protective layer includes a plurality of dummy electrode cells each having a plurality of dummy electrodes stacked therein, a thickness from an uppermost dummy electrode to a lowermost dummy electrode of at least one of the plurality of dummy electrode cells is greater than a length thereof, the at least one of the plurality of dummy electrode cells is spaced apart from the first and second external electrodes, and a length of the dummy electrode cell connected to the external electrodes is greater than those of the dummy electrode cells not connected to the external electrodes.
Specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of “a thickness from an uppermost dummy electrode to a lowermost dummy electrode of at least one of the plurality of dummy electrode cells is greater than a length thereof, the at least one of the plurality of dummy electrode cells is spaced apart from the first and second external electrodes, and a length of the dummy electrode cell connected to the external electrodes is greater than those of the dummy electrode cells not connected to the external electrodes” in combination with the other claim limitations. 
Cited Prior Art
Kim et al (US 2016/0240310) teaches relevant art in Fig. 2.
HONG et al (US 2015/0096795) teaches relevant art in Fig. 2.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649.  The examiner can normally be reached on M-T 8am-9pm PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jenny Wagner can be reached on (571) 272-5359.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/Primary Examiner, Art Unit 2848